HEAD, J.
Action by appellants, real estate brokers, against appellee for commissions. Tried by the court without a jury, who found for defendant. The material facts will be set out by the reporter. Plaintiffs, while they had the property for sale, procured Mr. McClintock and others to look at it with the view of buying, but, after making every effort, were unable to induce any of them to agree to defendant’s terms. The next day after McClintock looked at the property, the plaintiffs’authority to sell was revoked by defendant. Mc-Clintock notified plaintiffs he would not buy. Some three or four weeks afterwards, he, McClintock, began negotiations with defendant himself, which resulted in a sale. The evidence shows that the terms of the sale, as made, were materially different from those upon which plaintiffs were authorized to sell, and far less favorable to the defendant, and that they were the best terms defendant could obtain. The evidence clearly repels all suspicion of collusion between owner and purchaser to deprive plaintiffs of their commissions. All parties acted in good faith. If defendant is now required to pay plaintiffs what they claim (and are entitled to, if entitled to anything) he will have realized quite that sum less for his property than he would have realized, had they found a purchaser on the terms upon which they were authorized to sell. The defendant’s agreement to • pay commissions was upon condition that a sale was made upon the terms prescribed. He had a right to revoke the brokers’ authority at any time, and having revoked' it, and it being impossible to sell to McClintock, except upon terms much less favorable to defendant; and good faith being exercised throughout — no intention to defraud plaintiffs of their commissions — defendant had the right to make the sale to McClintock, without incurring liability to plaintiffs for commissions.
Affirmed.